Citation Nr: 9902293	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  96-05 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Hardzog, Associate Counsel


REMAND

The veteran served on active duty from July 1968 to July 
1971.

The veterans service medical records reveal that he was 
seen by MHCD on October 10, 1968.  It was noted that he 
was to be seen again on October 17, 1968.  A September 1968 
entry pertaining to a visit to the dermatology service 
indicates that treatment had been sought at the Martin Army 
Hospital Annex at Ft. Benning.

At his hearing at the regional office (RO) in August 1995, 
the veteran testified that he had been offered a Section 
8 discharge because of a psychiatric problem while 
stationed in Frankfurt, Germany in 1970.

In October 1997, the Board of Veterans Appeals (Board) 
remanded this case in order to afford the veteran the 
opportunity to provide a complete list of all medical 
personnel and facilities from which he received psychiatric 
treatment both during and following service.

In a letter mailed in June 1998, the RO requested that the 
veteran provide a complete list of all medical personnel and 
facilities from which he received psychiatric treatment both 
during and following service.  It was further requested that 
he complete medical release forms, Department of Veterans 
Affairs (VA) Forms 21-4142 pertaining to all non-VA care 
providers.

The veteran did not respond to the ROs June 1998 letter.  
However, in a letter received by the RO in July 1998, the 
veteran noted that I have filled out many, many request 
for information forms for each of the doctors.

At his October 1998 hearing before a Member of the Board, the 
veteran testified that he had sought treatment at the 
University of Oregon in Eugene in 1971 or 1972, shortly after 
his discharge from service.  In addition, he reported that he 
had received treatment at a government hospital in 
Washington, D.C. after spending six months in Botswana with 
the U.N. Volunteers, an arm of the Peace Corps.

The Board is of the opinion that a further search for 
outstanding service records, both medical and personnel, and 
post-service medical records, particularly those pertaining 
to treatment received at the University of Oregon and in 
conjunction with Peace Corps service, is warranted.  
Accordingly, the case is REMANDED to the RO for the following 
development:

1.  Through official channels, the RO 
should obtain copies of the veterans 
complete service personnel records and 
any records and correspondence associated 
with a proposed Article 8 discharge in 
1970, including copies of any psychiatric 
evaluations conducted as part of the 
proposed discharge.  Any obtained data 
should be associated with the claims 
file.

2.  Through official channels, the RO 
should secure service medical records not 
currently associated with the veterans 
claims file, including records pertaining 
to any treatment received in a mental 
health clinic or dispensary on October 
17, 1968 while the veteran was stationed 
at Fort Benning (unless service personnel 
records indicate that he was stationed at 
a different location at that time).  Any 
obtained data should be associated with 
the claims file.

3.  After the necessary information and 
authorization have been obtained from the 
veteran, copies of all treatment records 
pertaining to post-service psychiatric 
treatment, should be obtained by the RO 
and added to the claims file.  In 
particular, records of the treatment at 
the University of Oregon and at a 
government hospital in conjunction with 
the veterans U.N. Volunteers Peace Corps 
service should be sought.

The RO should emphasize to the veteran 
and his representative the importance of 
submitting additional medical information 
and releases to the ultimate outcome of 
his claim.

4.  After completing any further 
development of the medical record deemed 
necessary, the RO should readjudicate the 
issue of entitlement to service 
connection for depression.

If the benefit sought on appeal is not granted to the 
veterans satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
